DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,595,494 (hereinafter “Roodenburg”).
Regarding claims 1, 9-10, and 18 Roodenburg discloses a hoisting system and method for use thereof comprising:
a crown block (6);
a traveling block (10); and

wherein connection of the at least one sheave assembly (17) to the crown block (6) or to the traveling block (10) is accomplished remotely (see column 4 lines 44-47);
the hoisting system having:
a first load capacity when the at least one sheave assembly (17) is connected (see figure 6) to the crown block (6); and
a second higher load capacity (due to mechanical advantage) when the at least one sheave assembly (17) is connected (see figure 4) to the traveling block (10).
Regarding claims 2, 11, and 19 Roodenburg discloses the above hoisting system, and further discloses the hoisting system having:
a first travel speed when the at least one sheave assembly (17) is connected (see figure 6) to the crown block (6); and
a second lower travel speed (i.e. due to the path of line 16) when the at least one sheave assembly (17) is connected (see figure 4) to the traveling block (10).  
Regarding claims 3 and 12 Roodenburg discloses the above hoisting system, and further discloses the at least one sheave assembly (17) including one or more sheaves.
Regarding claims 4 and 13 Roodenburg discloses the above hoisting system, and further discloses the traveling block (10) further comprising a sheave cluster (15) including a gap (51) sized to accommodate the one or more sheaves of the at least one sheave assembly (17).
claims 5 and 14 Roodenburg discloses the above hoisting system, and further discloses the at least one sheave assembly (17) including a pin (52) at a lower end; and the traveling block (10) including a pin receiver (55, see figure 9) configured to engage the pin (52).
Regarding claims 6 and 15 Roodenburg discloses the above hoisting system, and further discloses the at least one sheave assembly (17) including a pair of arms (A, see annotated figure below) at an upper end; and the crown block (6) including an arm receiver (see figures 4-6) configured to engage the pair of arms (A).

    PNG
    media_image1.png
    540
    475
    media_image1.png
    Greyscale

Roodenburg, Annotated Figure 1
Regarding claims 7, 16 Roodenburg discloses the above hoisting system, and further discloses a compensator (21) in communication with the crown block (6).
Regarding claims 8 and 17 Roodenburg discloses the above hoisting system, and further discloses a drawworks (18).
claim 20 Roodenburg discloses the above hoisting system, and further discloses a top mounted (i.e. above ground) compensator (21) in communication with the crown block (6).

Response to Arguments
Applicant’s arguments with respect to the newly submitted claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654             

/SANG K KIM/           Primary Examiner, Art Unit 3654